Citation Nr: 0505764	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina denying the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
veteran has PTSD that is due to his active military service.


CONCLUSION OF LAW

PTSD was incurred during his active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the April 2003 statement of the case, to include 
notice of what evidence and information are necessary to 
substantiate his claim, and notice of his and VA's obligation 
to obtain certain evidence, including VA's duty to obtain all 
relevant evidence in the custody of a Federal department or 
agency.  The veteran was also asked in August 2002 to provide 
evidence pertaining to any inservice stressful event that he 
believed was responsible for PTSD.  As such, the duties to 
notify the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA records have 
been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in March 2004.  
The veteran was asked in August 2002 to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was advised what evidence VA had requested, and 
notified in the August 2002 letter, the April 2003 statement 
of the case, and in the May 2004 supplemental statement of 
the case what evidence had been received.  He was notified in 
the April 2003 statement of the case that he needed to submit 
all evidence in his possession.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  After the fact 
medical evidence of a nexus between the claimed in-service 
stressor and the current disability cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of 38 U.S.C.A. § 1154(b).  Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
phrase "engaged in combat with the enemy" requires that a 
veteran participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor. Instead, the record 
must contain credible supporting evidence that corroborates 
the veteran's testimony or statements.  Moreau, 9 Vet. App. 
at 395.

In a January 2003 statement a former comrade reported that he 
served in Vietnam from December 1967 to January 1969.  He 
reported that both he and the appellant went through mortar 
attacks with casualties within 15 to 20 feet from their 
position.  Booby traps and mines were a major threat.  Many 
soldiers were wounded or killed.  

The evidence of record shows that the veteran began to 
manifest symptoms of a psychiatric disorder in January 2003.  
At that time he was seen at Post Trauma Resources.  He 
reported exposure to significant traumatic stressors during 
his Vietnam tour of duty but was very reluctant to discuss 
the specifics of his combat experience.  He reported that he 
witnessed the death and injury of fellow soldiers during the 
TET Offensive and was ambushed on at least one occasion.  
Lawrence H. Bergmann, Ph.D, opined that the appellant 
suffered from symptoms of PTSD and major depressive disorder.   

In a May 2003 statement, Dr. Bergmann stated that the 
appellant was receiving treatment at Post Trauma Resources.  
He was diagnosed with PTSD and a major depressive disorder. 

In a February 2004 statement from Post Trauma Resources, Dr. 
Bergmann reported that three psychometric instruments were 
administered to the appellant in order to verify a diagnosis 
of PTSD.  Dr. Bergmann stated that given the appellant's 
consistent reports of psychological symptoms and the test 
results, it was clear that he continued to experience PTSD 
and major depressive disorder.  

The appellant submitted a newspaper article about the war in 
Iraq.   

In March 2004, the veteran was afforded a VA PTSD 
examination.  He told the examiner that in January 1968 while 
in Chu Lai he witnessed the death of a man as well as the 
wounding of six others during a mortar attack.  He retired 
from Dupont after 311/2 years of service because he could not 
stand to be around people.  He was married for the third time 
for 10 years.  Following a mental status examination the 
diagnoses were major depressive disorder and PTSD by history.  
The examiner stated that did not find evidence to support a 
diagnosis of PTSD.  There was evidence of some trauma related 
symptoms but they were not consistent with full-fledged PTSD.  
The examiner also stated that the appellant's report of 
symptoms seemed a bit rehearsed and there was evidence of 
exaggeration.    

Records from Sentinel Health Partners include an assessment 
of PTSD.

The veteran's service personnel records show that he served 
in Vietnam from December 1967 to January 1969 as a combat 
engineer with Headquarters Company, 9th Engineers.  Command 
chronologies from the 9th Engineers reveal that the unit 
undertook sniper and enemy mortar fire in January and 
February 1968.  Further, they indicate that a fellow Marine 
and a corpsman from Headquarters Company were killed in 
action in February 1968, and that at least one other Marine 
was wounded.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board is, 
however, mindful that it cannot make its own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In this case, the Board finds that the evidence is in 
equipoise.  Hence, service connection for PTSD is warranted.  
Specifically, the Board finds that the veteran was exposed to 
combat while on active duty with the 9th Engineers, 
particularly in January and February 1968, when his company 
lost at least one Marine and a corpsman assigned to the unit.  
The record further shows that the veteran has been diagnosed 
with PTSD by a private psychologist.  While a VA psychiatrist 
did not diagnose PTSD, the Board finds that the opinion of 
the private psychologist is of at least equal probative 
value.  As such, the evidence is in equipoise, and the Board 
finds that service connection for PTSD is in order.  38 
U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


